253 N.J. Super. 32 (1991)
600 A.2d 1221
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
DEXTER TYRONE HALL, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued October 22, 1991.
Decided December 10, 1991.
Before Judges ANTELL and THOMAS.
*33 Steven J. Kaflowitz, Special Deputy Attorney General, argued the cause for appellant (Edmund J. Tucker, Special Deputy Attorney General in charge, Acting Prosecutor of Union County, attorney).
Stephen A. Caruso, Assistant Deputy Public Defender, argued the cause for respondent (Wilfredo Caraballo, Public Defender, attorney).
PER CURIAM.
State appeals from the trial court's order suppressing evidence and an incriminating statement made by defendant.
Defendant was encountered at an apartment for which a warrant had issued. The apartment located in a high crime area known for drug activity had been the subject of two controlled buys. Defendant and a companion entered the apartment during the course of the warranted search. When they saw the police activity, they tried to leave but were stopped and brought inside. Both were patted down. The pat-down revealed nothing on defendant's companion and he was allowed to leave. Defendant was not read his Miranda rights. Nevertheless, while defendant was being patted down, the police officer asked if he had anything on him. Defendant said he had some stuff for personal use and produced a dollar bill containing a small amount of cocaine. Defendant was arrested.
Judge Wecker, in a carefully written opinion, ruled that the recovered cocaine must be suppressed, finding its discovery was the result of an illegal search. We affirm based upon the trial judge's opinion.